Citation Nr: 1010080	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an initial increased rating for 
hypothyroidism, currently rated 30 percent disabling.

2.  Entitlement to an initial increased rating for 
hypertension, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Armed Forces Services 
Corporation


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from April 1993 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for 
hypothyroidism, assigning a 10 percent disability rating, 
hypertension, assigning a 10 percent disability rating, 
migraine headaches, assigning a noncompensable disability 
rating, and peripheral retinal lattic degeneration, right 
eye, assigning a noncompensable disability rating.  The 
ratings were assigned effective April 7, 2005.  The rating 
decision also denied service connection for deviated septum 
from nasal fracture.  In February 2006, the Veteran filed a 
notice of disagreement with regard to the disability ratings 
assigned to the aforementioned disabilities, and the denial 
of service connection for deviated septum from nasal 
fracture.  A statement of the case was issued in March 2007, 
and a substantive appeal was received in April 2007, which 
indicated that she was only appealing the disability ratings 
assigned to hypothyroidism and hypertension.  A May 2009 
rating decision assigned a 30 percent disability rating to 
hypothyroidism, effective December 1, 2007.  Although an 
increased rating has been granted, the issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned and such rating has not been assigned during 
the entire appeal period.  AB v. Brown, 6 Vet. App. 35 
(1993). 


FINDINGS OF FACT

1.  Prior to December 1, 2007, the Veteran's hypothyroidism 
is manifested by continuous medication required for control, 
but was not manifested by fatigability, constipation, and 
mental sluggishness.

2.  From December 1, 2007, the Veteran hypothyroidism is 
manifested by fatigability, constipation and mental 
sluggishness, but is not manifested by muscular weakness, 
cardiovascular involvement, or bradycardia.

3.  The Veteran's hypertension has not been manifested by 
diastolic pressure predominantly 110 or more, or by systolic 
pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  For the period prior to December 1, 2007, the criteria 
for entitlement to a disability rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2009).

2.  From December 1, 2007, the criteria for entitlement to a 
disability rating in excess of 30 percent for hypothyroidism 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2009).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in February 2005.  The letter predated the 
May 2005 rating decision which granted service connection.  
Since the disability appellate issues in this case 
(entitlement to assignment of a higher initial ratings) are 
downstream issues from that of service connection (for which 
the February 2005 VCAA letter was duly sent), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Nevertheless, the RO sent another letter in April 2008, with 
regard to the claim for a higher disability ratings.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the information necessary to establish 
a disability rating and effective date.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service private 
medical records  There is otherwise no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  The Veteran underwent VA examinations in 
March 2005 and December 2007, which are sufficient for rating 
purposes.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Hyperthyroidism

The Veteran's hypothyroidism is rated 10 percent disabling, 
effective April 7, 2005, and is rated 30 percent disabling, 
effective December 1, 2007.  The ratings are assigned per 38 
C.F.R. § 4.119, Diagnostic Code 7903.

Pursuant to Diagnostic Code 7903, a 10 percent rating is 
assigned when hypothyroidism is manifested by fatigability, 
or continuous medication is required for control.  A 30 
percent rating requires fatigability, constipation, and 
mental sluggishness.  A 60 percent rating requires muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating requires cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119.

A July 2003 private examination report reflects that the 
Veteran was referred due to thyroid nodule.  She reported 
gaining weight in the past but not recently.  She is weak, 
tired, and irritable.  She had a syncopal episode in the 
past.  She complained of numbness of extremities and 
tiredness.  Sometimes she has problems with swallowing and 
breathing, and also complained of diarrhea.  She denied any 
changes in the voice or speech.  Thyroid function studies 
were normal.  A thyroid ultrasound showed a small hypoechoic 
nodule 5 millimeters in size.  The examiner's impression was 
solitary thyroid nodule 5 millimeters and clinically and 
chemically euthyroid.  She was placed on a small dose of 
suppression therapy with Synthroid.

In September 2003, the Veteran sought follow-up treatment 
with the same examiner.  She reported that she is doing fair, 
hairs are shredding a little bit more and she is having 
problems with irregular and more frequent menstrual periods.  
She denied any neck pain, swallowing or breathing problems.  
A thyroid ultrasound showed a stable 4 millimeter nodule, 
which is probably slightly smaller than previously reported 
at 5 millimeters.  The impression was solitary thyroid nodule 
in a euthyroid gland.  The examiner commented that she was 
stable from a thyroid point of view.  

In February 2004, the Veteran sought follow-up treatment with 
the same examiner.  She reported doing fair, and reported 
losing 9 pounds with diet, exercise and medications in the 
form of Synthroid.  She denied any chest pain, palpitations, 
shortness of breath, diarrhea, or neck pain.  The assessment 
was solitary thyroid nodule with a euthyroid gland, on 
suppression therapy.  The Synthroid dose was increased.

A March 2005 VA examination report reflects that an enlarged 
thyroid was noted in 2003 and the Veteran was thought to be 
hypothyroid.  A small nodule was noted and she was treated 
with Synthroid for several months.  In October 2003, an 
endocrinologist pronounced her euthyroid on medication.  An 
ultrasound at that time showed a small cyst in the thyroid 
gland, not felt to be of clinical significance.  She is 
currently on treatment for hypothyroidism with Synthroid.  
She currently has no symptoms of hypothyroid disease such as 
dry skin and/or loss of considerable weight.  At the time of 
the examination, she weighed 175 pounds, and the examiner 
noted some weight change in the past year and the year before 
following treatment for thyroid disease.  On endocrine 
evaluation, there were no signs or symptoms of thyroid 
malfunction.  The pulse was not elevated.  Her motion was 
labile.  There was no edema, falling hair, or skin changes.  
Clinically, she was euthyroid.  A neurological examination 
was normal, and sensation was intact in the hands and feet.  
The diagnosis was history of hypothyroidism on treatment with 
hormone supplement.  

In September 2006, the Veteran underwent a private evaluation 
pertaining to her thyroid.  The examiner noted that a nodule 
on the left side of the thyroid had been there since 2004, 
and being on Synthroid made no change in the size so she was 
taken off of it.  She complained of cramps under her left 
breast since 2004, the last time was a year ago and at that 
time a stress test was negative.  Her left arm gets numb, and 
she feels mild pain under her left breast.  She has lost 20 
pounds, and she reported that her thyroid blood tests 
performed recently were normal.  On physical examination, the 
examiner was unable to feel the nodule in the thyroid.  She 
had full range of motion of the left arm.  The impression was 
rule out thyroid nodule and chest wall muscle spasm.  

In October 2006, the Veteran underwent a DNM thyroid uptake 
and scan.  Her thyroid scan and uptake showed mildly elevated 
uptake level and no discrete thyroid nodule.  

A December 2007 statement from the Veteran reflects 
complaints of being extremely tired, her hair falling out, 
and dry patches on her skin, mental fog and depression, due 
to her thyroid.  She also reported that her face, hands and 
feet swell, and she cannot tolerate the cold.  

In December 2007, the Veteran underwent another VA 
examination.  She described fatigability, sleepiness, emotion 
instability, depression, slowing of thought, poor memory and 
hair loss and dry skin due to her thyroid condition.  She 
denied any tremors, difficulty breathing, or difficulty 
swallowing.  She has intolerance of cold weather and she 
reported being persistently cold.  She has intolerance of hot 
weather, and she reported sweating easily and headaches.  The 
condition affects body weight going from 148 pounds to 224 
pounds within a 7 month period.  She did not receive any 
treatment to correct her weight change.  Her thyroid 
condition has resulted in heart problems consisting of chest 
pains and gastrointestinal problems consisting of stomach 
cramps.  She requires continuous treatment to control this 
condition because of persistent thyroid dysfunction.  The 
side effects include sweating, cold, and headaches.  On 
examination of the neck, there was thyroid enlargement 
present with the findings of nodule measuring approximately 2 
x 1 centimeter left lobe.  The enlargement has not caused any 
compression of the underlying structures.  The enlargement 
has not caused any disfigurement of the head and neck.  The 
condition does not cause generalized muscle weakness or 
generalized muscle wasting.  The examiner diagnosed 
hypothyroidism.  In an addendum opinion, the examiner opined 
that her poor memory, fatigue, hair loss, dry skin, 
depression, cold/heat intolerance, and hand/feet swelling are 
more than likely due to hypothyroidism.  

Based on review of the objective evidence of record and 
subjective complaints of the Veteran, the Board has 
determined that a disability rating in excess of 10 percent 
is not warranted for the period prior to December 1, 2007.  
As detailed hereinabove, at the time of the March 2005 VA 
examination, she had no skin complaints and denied losing a 
considerable amount of weight.  She had no edema, falling 
hair, or skin changes.  Likewise, in September 2006 while she 
did complain of numbness in the left arm, she had full range 
of motion.  Per a lay statement from the Veteran and December 
2007 VA examination, it was clear that as of that month, the 
Veteran's symptomatology had worsened due to her 
hypothyroidism, to include fatigue, skin symptoms, swelling 
of the hands and feet, poor memory, and emotional 
instability.  Thus, prior to December 1, 2007, the rating 
criteria for a higher rating were not met as the evidence 
does not show fatigability, constipation, or mental 
sluggishness.  

For the period from December 1, 2007, the Board has 
determined that a disability rating in excess of 30 percent 
is not warranted.  While the medical report reflects mental 
disturbance and weight gain, there are no objective findings 
of muscle weakness due to hypothyroidism to warrant a 60 
percent rating, and no objective findings of cardiovascular 
involvement or bradycardia.  Thus, from December 1, 2007, the 
rating criteria for a disability rating in excess of 30 
percent are not met.  

Hypertension

The Veteran's hypertension is rated 10 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Such diagnostic code provides a 60 
percent rating if the diastolic pressure is predominantly 130 
or more, a 40 percent rating if the diastolic pressure is 
predominantly 120 or more, a 20 percent rating if the 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more, and a 10 percent 
rating if the diastolic pressure is predominantly 100 or more 
or systolic pressure is predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  

The Board has reviewed the entirety of the evidence of 
record, to include service treatment records and post-service 
private medical records.  

A July 2003 private medical record reflects a past medical 
history of hypertension, and a blood pressure reading of 
138/78.  The examiner diagnosed hypertension.

At a March 2005 VA examination, it was noted that in 2003 
uncontrolled hypertension and noncardiac chest pain was 
diagnosed, and the Veteran has been on blood pressure 
medication for approximately a year.  She believed her 
diastolic blood pressure continues to be elevated.  Her blood 
pressure readings were 148/96, 150/96, and 152/94.  The 
examiner diagnosed hypertension, currently uncontrolled on 
medication.

A September 2006 private medical record reflects a blood 
pressure readings of 134/98.

A May 2007 private medical record reflects a blood pressure 
reading of 140/104.

A December 2007 VA examination report reflects blood pressure 
readings of 166/114, 150/104, and 158/100.  The following day 
her blood pressure readings were 159/118, 167/107, 181/115.  
The following day her blood pressure readings were 155/102, 
159/117, and 156/108.  

Again, the Veteran is currently in receipt of a 10 percent 
disability rating for hypertension, as his diagnosed 
hypertension requires continuous medication for control.  
Based on the medical evidence of record, no blood pressure 
readings show diastolic pressure of 110 or more, or systolic 
pressure of 200 or more.  

Based on the above, the Board must conclude that the medical 
evidence does not demonstrate that the Veteran's hypertension 
more nearly approximates diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more, as 
contemplated by a 20 percent rating under Diagnostic Code 
7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.   While 
acknowledging that there were three separate readings over 
three days which reflected diastolic pressure over 110, the 
Board finds that such readings do not constitute a 
predominant reading of 110 ore more, as six other readings 
were taken over the course of the same three days which 
showed diastolic pressure less than 110 degrees.  Likewise, 
prior to such examination, the blood pressure readings 
contained with the medical records all reflect diastolic 
pressure less than 110.  Accordingly, there is no support for 
an increased rating over any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board acknowledges the Veteran's subjective complaints of 
vertigo, blurred vision, nosebleeds, and floaters in eyes; 
however, the objective medical evidence does not reflect that 
such symptoms are due to her hypertension.  Moreover, such 
symptoms are not contemplated in the rating criteria for 
hypertension.

Extraschedular 

The assignment of extra-schedular ratings was also considered 
in this case under 38 C.F.R. § 3.321(b)(1); however, the 
record contains no objective evidence that the Veteran's 
service-connected hypertension and hypothyroidism 
disabilities alone results in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluations.  Additionally, the 
objective evidence does not reflect frequent periods of 
hospitalization due to the disabilities.  Accordingly, the 
Board finds that the impairment resulting from the Veteran's 
hypertension and hypothyroidism disabilities are 
appropriately compensated by the assigned schedular ratings 
per this decision and 38 C.F.R. § 3.321 is inapplicable.


ORDER

For the period prior to December 1, 2007, a disability rating 
in excess of 10 percent for hypothyroidism is not met.

From December 1, 2007, a disability rating in excess of 30 
percent for hypothyroidism is not met.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


